IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
                                         :
            v.                           :
                                         :
2002 Subaru Impreza                      :
VIN# JF1GG68552G821124 and               :
Nokia Tracphone seized from              :
Andrew Glushko                           :
                                         :
Appeal of: Andrew Glushko                :        No. 704 C.D. 2014


                                     ORDER

            NOW, October 6, 2015, having considered appellant’s application for

reargument, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge